UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2009


HELLEN NJERI NGATIA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 7, 2015                    Decided:   May 22, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied in part, dismissed in part by unpublished per
curiam opinion.


S. Alexander Miller, LAW OFFICE OF S. ALEXANDER MILLER,
Arlington, Virginia, for Petitioner. Benjamin C. Mizer, Acting
Assistant Attorney General, Ernesto H. Molina, Jr., Assistant
Director, Gladys M. Steffens Guzman, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hellen    Njeri    Ngatia,       a    native      and     citizen    of       Kenya,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)    dismissing        her   appeal    from    the    immigration

judge’s order finding that she was removable for having been

convicted of an aggravated felony and that she was ineligible

for asylum or withholding of removal in light of the finding

that her convictions were particularly serious crimes.                           We deny

in part and dismiss in part the petition for review.

       Under     8     U.S.C.    §      1252(a)(2)(C)            (2012),        we        lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2012), to review the final order of removal of an alien who is

removable for having an aggravated felony conviction.                           We retain

jurisdiction “only to review factual determinations that trigger

the jurisdiction-stripping provision, such as whether [Ngatia]

[i]s    an     alien   and    whether       she    has    been     convicted         of    an

aggravated felony.”           Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th    Cir.     2002).         Once        we    confirm      these      two     factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”

8 U.S.C. § 1252(a)(2)(D); see Mbea v. Gonzales, 482 F.3d 276,

278 n.1 (4th Cir. 2007).

       Ngatia challenges the Board’s finding that her convictions

were      aggravated         felonies        as     defined         in     8         U.S.C.

                                             2
§ 1101(a)(43)(M)(i)        (2012)    (defining          aggravated     felony     as

including an offense that “involves fraud or deceit in which the

loss to the victim or victims exceeds $10,000”).                     Upon review,

we conclude that the agency properly determined that the loss

involved in Ngatia’s convictions exceeded $10,000.                    We therefore

uphold the agency’s decision and deny the petition for review in

part for the reasons stated by the Board.                   See In re: Ngatia,

(B.I.A. Aug. 27, 2014).

       Because Ngatia conceded before the immigration judge that

she is a native and citizen of Kenya and we agree with the

agency that she is removable as an aggravated felon, we find

that       §   1252(a)(2)(C)   divests       us    of   jurisdiction    over     the

remainder of Ngatia’s petition for review. *

       Accordingly, insofar as Ngatia challenges the Board’s order

finding that her convictions were aggravated felonies, we deny

the petition for review.         Insofar as she challenges that part of

the    Board’s     order   finding   that         her   convictions    were     also

particularly serious crimes, we dismiss the petition for review.


       *
       Ngatia does not raise any other colorable questions of law
or constitutional issues that would fall within the exception
set forth in § 1252(a)(2)(D). See Pechenkov v. Holder, 705 F.3d
444,   448-49   (9th   Cir.   2012)   (holding  that    8  U.S.C.
§ 1252(a)(2)(C) barred review of the agency’s finding that
petitioner’s aggravated felony conviction was a particularly
serious crime where petitioner sought only “a re-weighing of the
factors involved in that discretionary determination”).



                                         3
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                PETITION DENIED IN PART;
                                                       DISMISSED IN PART




                                     4